Citation Nr: 0903303	
Decision Date: 01/30/09    Archive Date: 02/09/09	

DOCKET NO.  07-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter comes before he Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
VARO in Oakland, California, that granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating, effective November 18, 2005, the date of 
receipt of the veteran's claim for disability benefits.

A review of the evidence of record reveals that service 
connection is also in effect for tinnitus.  A 10 percent 
rating has been in effect since November 2005.


FINDING OF FACT

Audiometric test results correspond to numeric designations 
of no more than level II for each ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The Board acknowledges the VCAA.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that all notice required by the VCAA and its 
implementing regulations were furnished to the veteran by 
communications dated in November 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board acknowledges the recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, is limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The veteran was accorded audiologic examinations by VA in 
both late 2005 and again in March 2008.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and they have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duties to notify and assist and 
will proceed to the merits of the appeal.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

In Francisco v. Brown, 7 Vet. App. 55 (2004), the Court held 
that when service connection has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2008), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In general, to evaluation the degree of disability, the 
Rating Schedule establishes 11 auditory acuity levels when 
determining hearing impairment.  The levels extend from Level 
I for essential normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiology testing in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second.  38 C.F.R. § 4.85(d).

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings on 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The applicable rating criteria for hearing impairment were 
revised after June 10, 1999.  38 C.F.R. § 4.85.  It is 
noteworthy that Table VII was amended to reflect that hearing 
loss is now rated under a single code, Diagnostic Code 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
medical terminology and clear criteria were used, and that 
they reflect current medical advances.  The tables that are 
used to assign the Roman Numerals, and, then, to assign the 
appropriate disability rating, were not changed.  

Further, the amended regulations included additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
of 55 decibels or more in each of the four specified 
frequencies (i.e., 1000, 2000, 3000, and 4000 Hertz), or when 
hearing loss with a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or less at more than 
2000 Hertz result in a specialist determining the normal 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86.

The pertinent medical evidence of record includes the report 
of an audiologic report from a private facility dated in 
August 2005.  There was mild sloping to moderately severe 
loss from 5000 to 8000 Hertz in the left ear and sloping to 
profound loss in the right ear from 1000 to 8000 Hertz.

The veteran was accorded an audiologic examination by VA in 
March 2006.  At that time, decibel loss in the left ear was 
40 at 1000, 40 at 2000, 40 at 3000, and 50 at 4000.  The 
average decibel loss was 43.  Speech audiometry revealed 
speech discrimination ability of 94 percent in that ear.

As for the right ear, speech discrimination was also 94 
percent.  Decibel loss was 40 at 1000, 45 at 2000, 40 at 
3000, and 40 at 4000.  The average decibel loss for the right 
ear was 41.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the veteran has a numeric designation of Level 
I in the right and Level I in the left ear.

The veteran was accorded another audiologic examination by VA 
in March 2008.  At that time findings showed speech 
discrimination ability of 84 percent in each ear.  With 
regard to the left ear, the average decibel loss was 50 at 
1000, 45 at 2000, 45 at 3000, and 50 at 4000.  The average 
loss was 48. 

With regard to the right ear, the average decibel loss at 
1000 was 40 decibels, at 2000 it was 50 decibels, at 3000 it 
was 45 decibels, and at 4000 it was 55 decibels.  The average 
decibel loss for the right ear was 48.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the veteran has a numeric designation of Level 
II in the right ear and Level II in the left ear.

With consideration of the rating criteria, the veteran 
exhibited numeric designations of I in each ear at the time 
of the 2005 examination and II in each ear at the time of the 
2008 examination.  These numeric designations each translate 
to a 0 percent disability rating for the level of hearing 
impairment shown.  As noted above, ratings for hearing loss 
are determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board has no choice 
but to deny the claim for a compensable disability rating at 
this time because the numeric designations do not translate 
to more than a 0 percent disability rating.  See Lendenmann 
v. Principi, 



3 Vet. App. 345 (1992).  There is no indication that the 
disability rating should be staged for any reason.


ORDER

An initial compensable disability evaluation for bilateral 
hearing is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


